IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


VERNON JEFFERY WILLIAMS,

             Appellant,
 v.                                                     Case No. 5D15-3225,
                                                        5D15-3226, 5D15-3227,
STATE OF FLORIDA,                                       5D15-3228, 5D15-3229,
                                                        5D15-3230, 5D15-3231,
             Appellee.                                  5D15-3232, 5D15-3233


________________________________/

Opinion filed November 4, 2016

Appeal from the Circuit Court
for Orange County,
Mark S. Blechman, Judge.

James S. Purdy, Public Defender, and
Steven N. Gosney, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Samuel A. Perrone,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM

      Appellant was charged in multiple cases with committing a series of crimes, inter

alia, burglary of a structure, grand theft, and criminal mischief. Appellant and the State

entered into a plea agreement in which Appellant pleaded guilty and, in turn, the State

waived imposition of mandatory minimum and enhanced sentencing. The trial court
conducted a thorough plea colloquy during which it was clear that Appellant had certain

mental or psychological issues which were then currently well managed with medication.

The trial court found that Appellant understood the charges and the potential penalties,

and that his guilty pleas were being made voluntarily. It was stipulated that there was a

factual basis for each of the charges. Appellant agreed that his attorney had reviewed

the cases with him and that Appellant was satisfied with his attorney. Following the plea

colloquy, the court accepted the guilty pleas. Several weeks later, there was a separate

evidentiary sentencing hearing and at its conclusion the trial court adjudicated Appellant

guilty and imposed prison sentences of various lengths. Having carefully reviewed the

record in accordance with Anders v. California, 386 U.S. 738 (1967), we affirm the

judgments and sentences which are the subject of this appeal; however, we reverse and

remand for reconsideration of Appellant’s motion to correct jail credit.

       Two weeks after filing an amended notice of appeal seeking review of the

judgments and sentences imposed in the aforementioned cases, Appellant filed a motion

asking the trial court to correct his jail credit, asserting that he was entitled to 202 days of

credit instead of the 2 days reflected in the various judgments. Two weeks later, the trial

court denied Appellant’s motion. Subsequently, this court ordered Appellant’s counsel to

further brief the issue of whether the trial court had jurisdiction to rule on the Appellant's

motion while his appeals were pending.

       Appellant asserts, and the State concedes, that the trial court was divested of

jurisdiction once Appellant filed his notice of appeal. See Kelly v. State, 359 So. 2d 493,

494 (Fla. 1st DCA 1978) (holding that since the notice of appeal vested exclusive

jurisdiction in the appellate court, the trial court did not have jurisdiction to correct the




                                               2
initial sentence). Accordingly, the order denying Appellant’s motion to correct jail credit

is quashed, and the trial court shall reconsider that motion following issuance of this

Court’s mandate.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH

INSTRUCTIONS.



SAWAYA, BERGER, and EDWARDS, JJ., concur.




                                            3